October 15, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                          JAMES BURNS, Appellant

NO. 14-12-00966-CV                         V.

                        CARRIE MULLIN, Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, CARRIE
MULLIN, signed August 20, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellant, JAMES BURNS, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.